914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Charles HAUCK, Plaintiff-Appellant,v.Dale ELMORE, Sheriff of Cumberland County, Donna Yarbourgh,Norman Faust, Chief of Police, City of Crossville,Defendants-Appellees.
No. 89-6600.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Ralph C. Hauck, a pro se Tennessee prisoner, appeals the district court's judgment dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Hauck sued several local and county officials, alleging violations of his eighth amendment rights.  The district court adopted the initial report of the magistrate and dismissed Hauck's claims against all of the defendants, except defendant Elmore.  Over Hauck's objections, the district court adopted the magistrate's second report and recommendation and dismissed the remaining claims against Elmore.  Hauck filed a timely appeal.  In his brief he requests the appointment of counsel.


3
Hauck's failure to file objections to the magistrate's initial report and recommendation waives his right to appeal the issues decided in that report.   See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  Further, as he has not raised these issues on appeal, they are considered abandoned.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


4
Upon review, we conclude the district court erred in holding that a de novo review of the second report was not necessary.  Hauck presented specific factual objections to the magistrate's report and recommendation, including allegations that defendant Elmore was present at the jail when Hauck was beaten.  Therefore, the district court was required to conduct a de novo review of the magistrate's report and recommendation, including a transcript of the hearing held before the magistrate, in light of Hauck's specific objections.   Hill v. Duriron Co., 656 F.2d 1208, 1214-15 (6th Cir.1981);  see also Flournoy v. Marshall, 842 F.2d 875, 878-79 (6th Cir.1988).


5
Accordingly, we hereby deny counsel, vacate the district court's judgment and remand the case for further proceedings.  Rule 9(b)(6), Rules of the Sixth Circuit.